Exhibit 10.3




DEBT PURCHASE AGREEMENT




This Debt Purchase Agreement (“Debt Purchase Agreement”) is made and entered
into effective as of November ___, 2011 by and among Gary B. Wolff
(“GBW”),Reliance Capital Group Corp. and HPC POS System, Corp. (“HPC ”).




WHEREAS, the parties to this Debt Purchase Agreement desire to modify that a
certain promissory note dated May 1, 2009 (the “Promissory Note”) executed
between GBW and HPC by selling, assigning, transferring and conveying the rights
and interests to partial payment of the Promissory Note in the amount of fifty
thousand ($50,000) dollars since reduced to $13,600 from GBW to Reliance Capital
Group Corp.




NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:




1.  Transfer and Assignment. As permitted by HPC, GBW hereby sells, assigns,
tranfers, and conveys unto Reliance Capital Group Corp. its rights and interests
to receive payments in the amount of $3,000 under the Promissory Note.  The
remaining rights and interests in the balance of the Debt, if any, will remain
with GBW.




2.  Consideration. Consideration to be paid to GBW shall be a total of $3,000




3.  Agreement to be bound. HPC POS agrees to be bound by all the terms and
conditions applicable to GBW under the Debt.




4.  Entire Agreement. This Debt Purchase Agreement embodies the entire agreement
between GBW and Reliance Capital Group Corp. and supersedes any prior
agreements, whether written or oral with respect to the subject matter thereof.




5.  Successors. This Debt Purchase Agreement shall be binding upon and shall
inure to the benefit of each of the parties to this Debt Purchase Agreement and
each of their respective successors and assigns.




6.  Counterparts. This Debt Purchase Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon and all of which together shall constitute
one instrument.




IN WITNESS WHEREOF, the parties hereto have caused this Debt Purchase Agreement
to be duly executed and delivered as of the date first written above.







Gary B. Wolff, P.C.

 

/s/ Gary B. Wolff       

Name: Gary B. Wolff

Its: President and Sole Owner

Reliance Capital Group Corp.

 

/s/ Melody Lamb           

By: Melody Lamb, Secretary

 

ACCEPTED, ACKNOWLEDGED AND APPROVED

 

HPC POS System, Corp.

 

/s/ Melvin W. Coles       

Name: Melvin W. Coles

Its: President









